DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Kim (“Kim”) (JP 2010-228764).  English translation attached.
Regarding claims 1, 2, 3 and 15, Kim discloses a spouted pouch (1) comprising: a pouch body (4) comprising a front film and a back film (3a, 3b), a spout body (10A) attached to the pouch body, and a spout (10) attached to the spout body, wherein:
the pouch body has an outer edge seal portion (5 and outer perimeter edges) and a pair of flow path control seal portions (20) that are formed on both left and right sides across an imaginary line extending along a center axis of the spout body inside the outer edge seal portion,
each of the flow path control seal portions (20) has an action point portion (Fig. 4: at the ends of 20 near 20a) that is located at a position farthest from the spout body in an extending direction of the imaginary line, out of portions closest to the imaginary line,
the spout body has a spout attachment base portion (11) that is attached to a part of the outer edge seal portion such that the spout attachment base portion is interposed between the front film and the back film,

the film spaced region is defined by a boundary (20 and 37a) beginning at one of the pair of action point portions and ending at the other of the pair of action point portions, the boundary having a first portion (20) and a second portion (37a) that is farther from the spout than the first portion,
in the first portion, the front film and the back film of the pouch body are in contact with each other (¶ [0029]: “welded”), and
in the second portion, the front film and the back film of the pouch body are separated from each other (creating a flow path ¶ [0034]),
wherein, assuming that a thickness dimension of the spout attachment base portion in a direction orthogonally crossing a plane direction of the pouch body is taken as X, length dimension from the spout attachment base portion to the action point portion in the extending direction of the imaginary line is taken as L, and a width dimension between the action point portions of the pair of flow path control seal portions in a direction orthogonally crossing the imaginary line is taken as W, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to set the thickness dimension X, the length dimension L, and the width dimension W so as to satisfy ratios such as W/X = 1.2 to 2.0 and L/X = 0.3 to 1.5 or W/X=0.3L/X+a and a = 1.11 to 1.55 (claim 2) or W/X = 0.045X+0.97 and L/X = 0.15X-1.36 (claim 3) or the second portion of the boundary defining the film spaced region is at a distance of from 5 mm to 20 mm from the pair of flow path control seal portions (claim 15) depending on the viscosity, density or other characteristic 
Regarding claim 5, Kim discloses an unsealed portion (the space delimited by 5, 20, and 37a) which communicates with a housing space (the internal cavity of 4) in the pouch body that contains the liquid contents is formed at a position adjacent to a side portion of at least one of the flow path control seal portions on an opposite side to the imaginary line in the direction orthogonally crossing the imaginary line.
Regarding claim 6, Kim discloses a spouted pouch (1), comprising:
a pouch body (4),
a spout body (10A) attached to the pouch body, and
 a spout (10) attached to the spout body,
wherein:
the pouch body having has an outer edge seal portion (5) extending from both left and right side of the spout body in a direction perpendicular to an imaginary line extending along a center axis of the spout body, 
the pouch body has a pair of flow path control seal portions (20) that are formed on both left and right sides across an the imaginary line extending along a center axis of the spout body inside the outer edge seal portion, and 
an unsealed portion (the space delimited by 5, 20, and 37a) which communicates with a housing space (the internal cavity of 4) in the pouch body that contains the liquid contents is formed on a side of at least one of the flow path control seal portions opposite from the spout body in a direction orthogonally crossing the imaginary line.
Regarding claim 7, Kim discloses the unsealed portion (the internal cavity) is formed at a position adjacent to the side portion of one of the pair of flow path control seal portions on the opposite side to the imaginary line in the direction orthogonally crossing the imaginary line.
Regarding claim 8, Kim discloses the unsealed portion is each formed at positions adjacent to the both side portions of the respective flow path control seal portions on opposite sides to the imaginary line in the direction orthogonally crossing the imaginary line.
Regarding claim 9, Kim discloses the pouch body has an attachment edge portion (opening of 5) to which the spout (10) is attached at a part of an outer edge of the pouch body, the outer edge seal portion (7) has an attachment seal portion (proximate 22) that is formed along the attachment edge portion (5), and each of the flow path control seal portions is formed continuously with the attachment seal portion that is formed along the attachment edge portion.
Regarding claim 14, Kim discloses that the width dimension W (as defined in claim 1, above, across 20a at the opening of 20) is narrower than a width of the spout attachment base portion (11).  (seen in Fig. 4)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Harano, et al. (“Harano”) (U.S. Pub. 2006/0165927).
Regarding claim 4, Kim is silent in regards to the thickness of the film composing the pouch body; however, Harano discloses a pouch body (1) made with a film thickness between 80 µm and 210 µm (Harano: claim 6).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a film thickness that would provide the required strength.  (Harano: ¶ [0002]) 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 above, and further in view of Toppan Printing Co, Ltd. (“Toppan”) (JP 2007 18622).  English translation attached.
Regarding claim 10, Kim is silent in regards to a position mark on the pouch body.  Toppan discloses (fig. 1) a pouch body (13) provided with a position mark (21) which may be pressed with a finger during pouring.  It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Toppan’s finger pressing position mark on the pouch body, along with other complimentary structure in ¶ [0028, 0029] to suppress the bulge near the spout and prevent the opening from being blocked by the pressure of the content liquid.  (¶ [0028])

    PNG
    media_image1.png
    374
    541
    media_image1.png
    Greyscale

Regarding claim 11, Kim, as modified by Toppan, discloses that the position mark is formed on the imaginary line (Toppan: b) so as to include a position located on an inner side in a pouch plane direction away from the pair of flow path control seal portions of Dainippon.
Regarding claim 12, Kim, as modified by Toppan, discloses that the position mark is formed around the position as a center (A).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Dainippon Printing Co. Ltd (“Dainippon”) (JP 2002 211589).  English translation previously provided.
Regarding claim 13, Kim discloses that the pouch body has edge portions surrounding the pouch body, the spout (10) is attached at an upper edge portion.
Kim is silent in that the outer edge seal portion has a second side edge seal portion formed along the second side edge portion, and a gripping portion indicating a gripping position of the spouted pouch for a user is provided at the second side edge seal portion.
Dainippon discloses a pouch body that has an upper edge portion (10), a first side edge portion (6), a second edge portion (6), and a lower edge portion (5), the spout (20) is attached at the upper edge portion, the outer edge seal portion has a second side edge seal portion (both sides of 7) formed along the second side edge portion, and a gripping portion (8) indicating a gripping position of the spouted pouch for a user is provided at the second side edge seal portion.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Dainippon’s second seal edge with a gripping portion to allow the user to easily grip the container while pouring the contents without dropping the pouch.
Response to Arguments
Applicant’s arguments filed 5 March 2021 with respect to the prior art rejections using Dainippon in claim(s) 1-3, 5-9 and 13 have been considered but are moot because the new 
Applicant's arguments regarding the previous obviousness rejection regarding the design choice of various dimensions of the spouted pouch have been fully considered but they are not persuasive.  The Applicant argues on pages 12-14 of the Remarks that the cited references do not disclose or suggest all the features of the claimed spouted pouch.  The prior art cited in the previous and current rejection include all the structure and it would have been obvious to optimize the dimension variables depending on the viscosity, density or other characteristics of the material to be dispensed in order to optimize the desired flow rate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MJM/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754